UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended September30,2014 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to Commission file number 001-35002 6D GLOBAL TECHNOLOGIES, INC. (Exact name of registrant as specified in its charter) Delaware 98-0516425 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 17 State Street, Suite 450, New York, NY 10004 (Address of principal executive offices)(Zip Code) Telephone: (646) 681-4900 (Registrant’s telephone number) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months and (2)has been subject to such filing requirements for the past 90 days.Yes o No x Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Largeacceleratedfiler o Acceleratedfiler o Non-acceleratedfiler o Smallerreportingcompany x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).Yeso No x Number of common shares outstanding at November 10, 2014: 77,067,083. Table of Contents TABLE OF CONTENTS PAGE PART I FINANCIAL INFORMATION 3 ITEM1. Financial statements 3 Condensed Consolidated Balance Sheets (Unaudited) September 30, 2014 and December 31, 2013 3 Condensed Consolidated Statements of Operations (Unaudited) Three and Nine months Ended September 30, 2014 and 2013 4 Condensed Consolidated Statements of Comprehensive Income (Loss) (Unaudited) Three and Nine months Ended September 30, 2014 and 2013 5 Condensed Consolidated Statements of Cash Flows (Unaudited) Nine months ended September 30, 2014 and 2013 6 Notes to the Condensed Consolidated Financial Statements 7 ITEM 2. Management’s discussion and analysis of financial condition and results of operations 19 ITEM3. Quantitative and qualitative disclosures about market risk 27 ITEM 4. Controls and procedures 27 PART II OTHER INFORMATION 28 ITEM1. Legal proceedings 28 ITEM1A. Risk factors 28 ITEM 2. Unregistered sales of equity securities and use of proceeds 37 ITEM3. Defaults upon senior securities 37 ITEM 4. Mine safety disclosures 37 ITEM 5. Other information 38 ITEM 6. Exhibits 38 SIGNATURES 39 Table of Contents PART I – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS 6D GLOBAL TECHNOLOGIES, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (UNAUDITED) September 30, December 31, Assets Current Assets Cash $ $ Accounts receivable Unbilled revenues Deferred tax assets - Prepaid expenses and other current assets Total Current Assets Property and Equipment, net Other Assets Restricted cash Security deposits Due from related party - Total Other Assets Total Assets $ $ Liabilities and Stockholders' Equity(Deficit) Current Liabilities Accounts payable and accrued liabilities $ $ Due to factor Current maturities of capital lease liability Current maturities of notes payable Total Current Liabilities Long-Term Liabilities Capital lease liability, net of current maturities Notes payable, net of current maturities Deferred tax liabilities - Security deposit payable - Deferred rent Total Long-Term Liabilities Total Liabilities Commitment and Contingencies Stockholders' Equity (Deficit) Preferred stock, par value $0.00001; 10,000,000 shares authorized; 0 shares issued and outstanding - - Common stock, par value $0.00001; 150,000,000 shares authorized as of September 30, 2014; 77,067,083 and 38,215,054 shares issued and outstanding as of September 30, 2014 and December 31, 2013, respectively Additional paid-in capital Accumulated deficit ) ) Total Stockholders' Equity (Deficit) ) Total Liabilities and Stockholders’ Equity $ $ See accompanying notes to the condensed consolidated financial statements (unaudited) 3 Table of Contents 6D GLOBAL TECHNOLOGIES, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) For the Three Months Ended For the Nine Months Ended September 30, September 30, September 30, September 30, Revenues $ Total revenues Cost of revenues Gross margin Operating expenses Compensation Selling, general and administrative Total operating expenses Income (loss) from operations ) ) Other income (expense) Interest expense, net ) Loss on debt extinguishment - - ) - Realized gain on sale of marketable securities - ) - Other expense, net ) Income before income taxes expense ) ) Income tax expense (benefit) - ) - Net income (loss) $ $ ) $ $ ) Net income (loss) per common share - basic $ $ ) $ $ ) Weighted average common shares - basic Net income (loss) per common share - diluted $ $ ) $ $ ) Weighted average common shares - diluted See accompanying notes to the condensed consolidated financial statements (unaudited) 4 Table of Contents 6D GLOBAL TECHNOLOGIES, INC. CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) (UNAUDITED) For the Three Months Ended For the Nine Months Ended September 30, September 30, September 30, September 30, Net income (loss) $ $ ) $ $ ) Other comprehensive income (loss): Net unrealized gain on marketable securities - - - Reclassification to realized gain on sale of marketable securities - - - ) Other comprehensive loss - - - ) Comprehensive income (loss) $ $ ) $ $ ) See accompanying notes to the condensed consolidated financial statements (unaudited) 5 Table of Contents 6D GLOBAL TECHNOLOGIES, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) For the Nine Months Ended September 30, September 30, Cash Flows From Operating Activities: Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash provided by (used in) operating activities: Depreciation and amortization Amortization of debt issuance costs - Realized gain on sale of marketable securities - Loss on debt extinguishment - Deferred Tax Benefit ) - Deferred Rent ) Restricted Cash ) ) Changes in operating assets and liabilities: Accounts receivable ) ) Unbilled revenues ) ) Prepaid expenses and other current assets ) ) Security deposits ) Accounts payable and accrued liabilities Net Cash Provided by (Used in) Operating Activities ) Cash Flows From Investing Activities: Purchase of property & equipment - ) Proceeds from sale of marketable securities - Loans to related parties ) ) Net Cash Used in Investing Activities ) ) Cash Flows From Financing Activities: Bank Overdraft - Gross proceeds on line of credit - Repayments on line of credit - ) Gross proceeds on factor borrowing Repayments on factor borrowing ) ) Distribution to shareholder ) ) Repayment of capital lease obligations ) ) Proceeds on issuance of notes payable Repayment of notes payable ) ) Proceeds from private placement, net of issuance costs - Net Cash Provided by Financing Activities Net change in cash ) Cash, beginning of period Cash, end of period $ $ - Supplemental disclosures of cash flow information: Cash paid for taxes $ $ Cash paid for interest $ $ Supplemental disclosure of non-cash investing and financing activities: Capital lease of computer equipment $ - $ Conversion of notes payable into common stock issuable $ $ - Reclassification of due from related party as profit distribution $ $ - Net unrealized gain on marketable securities $ - $ See accompanying notes to the condensed consolidated financial statements (unaudited) 6 Table of Contents 6D GLOBAL TECHNOLOGIES, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Note 1 – Organization and Operations 6D Global Technologies, Inc. (the “Company or “6D Global”) is a premier digital business solutions company serving the digital marketing and technology needs of enterprise-class organizations worldwide.6D Global offers a full suite of services and solutions to help large organizations optimize digital business channels and create better experiences for their customers.Services include web content management, web analytics, marketing automation, mobile applications, business intelligence, marketing cloud, and IT infrastructure staffing solutions. In addition, the Company provides digital marketing and digital technology consulting services to leading enterprises during periods of critical change and growth. As more fully described below, on September 29, 2014, CleanTech Innovations Inc. (“CleanTech”) consummated an Agreement and Plan of Share Exchange (the “Exchange Agreement”) with Six Dimensions, Inc., a Nevada corporation formerly known as Initial Koncepts, Inc. (“Six Dimensions”), whereby CleanTech acquired all of the issued and outstanding capital stock of Six Dimensions, 29,643,068 shares, in exchange for 38,664,871 shares of Common Stock (an exchange ratio of approximately 1.3 shares of CleanTech common stock for each share of Six Dimensions stock), and, simultaneously therewith, CleanTech completed a private placement equity offering to accredited investors.Pursuant to this private placement, CleanTech received $4,556,100 in gross proceeds and issued 2,201,031 shares of Common Stock to the purchasers thereunder.Pursuant to the Exchange Agreement, on September 29, 2014, CleanTech converted into a Delaware corporation whereby it changed its name to 6D Global Technologies, Inc. (stock symbol: “SIXD”, website: www.6DGlobal.com), increased the number of its authorized shares of capital stock from 28,985,507 to 160,000,000 shares, of which 150,000,000 shares were designated common stock, par value $0.00001 per share (the “Common Stock”) and 10,000,000 shares were designated preferred stock, par value $0.00001 per share (the “Preferred Stock”). Company history CleanTech was incorporated on May 9, 2006, in the State of Nevada.Through its wholly owned operating subsidiaries in China, Creative Bellows Co., Ltd. and Liaoning Creative Wind Power Equipment Co., Ltd., CleanTech designed, manufactured, tested and sold structural towers for on-land and off-shore wind turbines.Effective as of September 29, 2014, subsequent to the Exchange Agreement, CleanTech changed its state of incorporation from the State of Nevada to the State of Delaware (the “Reincorporation”) pursuant to a plan of conversion, dated September 29, 2014 (the “Plan of Conversion”).The Reincorporation was accomplished by the filing of (a) Articles of Conversion with the Secretary of State of the State of Nevada (the “Nevada Articles of Conversion”), (b) a Certificate of Incorporation with the Secretary of State of the State of Delaware (the “Delaware Certificate of Incorporation”), and (c) a Certificate of Conversion with the Secretary of State of the State of Delaware (the “Delaware Certificate of Conversion”). Six Dimensions was originally incorporated as Initial Koncepts, Inc. in the State of California on February 9, 2004.On June 25, 2014, Initial Koncepts, Inc. converted from an S-Corporation into a California LLC and changed its name to Six Dimensions, LLC.On June 27, 2014, Six Dimensions, LLC converted into a Nevada C-Corporation and changed its name to Six Dimensions, Inc. On September 29, 2014, the Company undertook the following events: · Converted into a Delaware corporation. · Changed its name to 6D Global Technologies Inc. · Increased the number of its authorized shares of capital stock from 28,985,507 to 160,000,000 of which 150,000,000 shares were designated Common Stock, par value $.00001 per share and 10,000,000 shares were designated Preferred Stock, par value $.00001 per share. On the same date and concurrently to the transactions described above, the Company also undertook the following transactions, which are more fully discussed in the Management Discussion and Analysis section of this report: · Share exchange – CleanTech consummated the Exchange Agreement with Six Dimensions, Inc., whereby the Company acquired all of the issued and outstanding capital stock of Six Dimensions in exchange for 38,664,871 shares of Common Stock. · Private placement - CleanTech completed a private placement equity offering to accredited investors.The Company received $4,556,100 in gross proceeds and issued 2,201,031 shares of Common Stock. · Debt conversion – CleanTech converted approximately $16,000,000 of debt owed to NYGG (Asia) LTD. in exchange for 35,149,883 shares of Common Stock. The Exchange is being treated as a reverse acquisition and recapitalization effected by a share exchange for financial accounting and reporting purposes since substantially all of CleanTech's operations were disposed of prior to the consummation of the transaction.Six Dimensions is treated as the accounting acquirer as its shareholders control the Company after the Exchange Agreement, even though CleanTech was the legal acquirer.As a result, the assets and liabilities and the historical operations that are reflected in these financial statements are those of Six Dimensions as if Six Dimensions had always been the reporting company and, on the date of the Exchange Agreement, changed its name and reorganized its capital stock.Since CleanTech had no operations upon the Exchange Agreement taking place, the transaction was treated as a recapitalization for accounting purposes and no goodwill or other intangible assets were recorded by the Company as a result of the Exchange Agreement.Historical common stock amounts and additional paid-in capital have been retroactively adjusted using the exchange ratio of approximately 1.3 shares of CleanTech Common Stock for each one common share of Six Dimensions. 7 Table of Contents Note 2 – Liquidity At September 30, 2014 and December31, 2013, the Company had cash balances of approximately $4,594,000 and $5,600, respectively.The Company also had working capital of approximately $4,063,000 as of September 30, 2014 and a working capital deficit of approximately $1,026,000, as of December 31, 2013.In 2013, the Company principally financed its operations from using proceeds from issuance of notes and factoring its sales invoices.For the nine months ended September 30, 2014, the Company had net income and net cash flows from operations of approximately $731,000 and $1,347,000, respectively.During the during the nine months ended September 30, 2014, note holders converted $345,000 of promissory notes into equity, and the Company paid back the remaining $255,000 of promissory notes and $4,950 of other loans in cash.Furthermore, prior to 2013, the Company had a history of profitability. In September 2014, the Company completed a private placement equity offering to accredited investors.The Company received $4,556,100 in gross proceeds and issued 2,201,031 shares of Common Stock. Note 3 – Significant and Critical Accounting Policies and Practices The management of the Company is responsible for the selection and use of appropriate accounting policies and the appropriateness of accounting policies and their application.Critical accounting policies and practices are those that are both most important to the portrayal of the Company’s financial condition and results and require management’s most difficult, subjective, or complex judgments, often as a result of the need to make estimates about the effects of matters that are inherently uncertain.The Company’s significant and critical accounting policies and practices are disclosed below as required by accounting principles generally accepted in the United States (“U.S. GAAP”). Basis of Presentation The accompanying unaudited condensed consolidated financial statements of the Company should be read in conjunction with the audited financial statements and notes thereto for the year ended December 31, 2013 included elsewhere in the Company’s 8-K filed on October 1, 2014.The accompanying condensed consolidated financial statements have been prepared in accordance with U.S. GAAP for interim financial information and the rules and regulations of the Securities and Exchange Commission (“SEC”).Accordingly, since they are interim statements, the accompanying condensed consolidated financial statements do not include all of the information and notes required by U.S. GAAP for annual financial statements, but reflect all adjustments consisting of normal, recurring adjustments, that are necessary for a fair presentation of the financial position as of September30, 2014 and results of operations and cash flows for the interim periods presented.The results of operations for the three and nine months ended September30, 2014 are not necessarily indicative of the operating results for the full fiscal year or any future period.The condensed consolidated balance sheet at December31, 2013 was derived from the audited financial statements as of that date. The Company’s financial statements include all of its accounts and any intercompany balances have been eliminated in accordance with U.S. GAAP. Use of Estimates and Assumptions and Critical Accounting Estimates and Assumptions The preparation of condensed consolidated financial statements in conformity with U.S. GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date(s) of the financial statements and the reported amounts of revenues and expenses during the reporting period(s). Critical accounting estimates are estimates for which (a)the nature of the estimate is material due to the levels of subjectivity and judgment necessary to account for highly uncertain matters or the susceptibility of such matters to change and (b)the impact of the estimate on financial condition or operating performance is material.The Company’s critical accounting estimates and assumptions affecting the condensed consolidated financial statements were: (i) Allowance for doubtful accounts: Management’s estimate of the allowance for doubtful accounts is based on historical sales, historical loss levels, and an analysis of the collectability of individual accounts; and general economic conditions that may affect a client’s ability to pay.The Company evaluated the key factors and assumptions used to develop the allowance in determining that it is reasonable in relation to the financial statements taken as a whole; 8 Table of Contents (ii) Fair value of long-lived assets: Fair value is generally determined using the asset’s expected future discounted cash flows or market value, if readily determinable.If long-lived assets are determined to be recoverable, but the newly determined remaining estimated useful lives are shorter than originally estimated, the net book values of the long-lived assets are depreciated over the newly determined remaining estimated useful lives.The Company considers the following to be some examples of important indicators that may trigger an impairment review: (i)significant under-performance or losses of assets relative to expected historical or projected future operating results; (ii)significant changes in the manner or use of assets or in the Company’s overall strategy with respect to the manner or use of the acquired assets or changes in the Company’s overall business strategy; (iii)significant negative industry or economic trends; (iv)increased competitive pressures; (v)a significant decline in the Company’s stock price for a sustained period of time; and (vi)regulatory changes. These significant accounting estimates or assumptions bear the risk of change due to the fact that there are uncertainties attached to these estimates or assumptions, and certain estimates or assumptions are difficult to measure or value. Management bases its estimates on historical experience and on various assumptions that are believed to be reasonable in relation to the financial statements taken as a whole under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities that are not readily apparent from other sources. Management regularly evaluates the key factors and assumptions used to develop the estimates utilizing currently available information, changes in facts and circumstances, historical experience and reasonable assumptions.After such evaluations, if deemed appropriate, those estimates are adjusted accordingly. Due to inherent uncertainty involved in making estimates, actual results reported in future periods may be affected by changes in these estimates. Fair Value of Financial Instruments The Company has categorized its financial assets and liabilities measured at fair value into a three level hierarchy in accordance with U.S. GAAP.Fair value is defined as an exit price, the amount that would be received upon the sale of an asset or paid upon the transfer of a liability in an orderly transaction between market participants at the measurement date.The degree of judgment utilized in measuring the fair value of assets and liabilities generally correlates to the level of pricing observability.Financial assets and liabilities with readily available, actively quoted prices or for which fair value can be measured from actively quoted prices in active markets generally have more pricing observability and require less judgment in measuring fair value.Conversely, financial assets and liabilities that are rarely traded or not quoted have less price observability and are generally measured at fair value using valuation models that require more judgment.These valuation techniques involve some level of management estimation and judgment, the degree of which is dependent on the price transparency of the asset, liability or market and the nature of the asset or liability. The three (3)levels of fair value hierarchy are described below: Level1 Quoted market prices available in active markets for identical assets or liabilities as of the reporting date. Level 2 Pricing inputs other than quoted prices in active markets included in Level 1, which are either directly or indirectly observable as of the reporting date. Level 3 Pricing inputs that are generally observable inputs and not corroborated by market data. The carrying amounts of the Company’s financial assets and liabilities, such as cash, accounts receivable, unbilled revenues, prepaid expense and other current assets, accounts payable, and due to factor, approximate their fair values because of the short maturity of these instruments. The Company’s capital lease liability and notes payable approximate the fair value of such instruments based upon management’s best estimate of interest rates that would be available to the Company for similar financial arrangements at September30, 2014 and December31, 2013. 9 Table of Contents Accounts Receivable and Allowance for Doubtful Accounts Accounts receivable are recorded at the invoiced amount, net of an allowance for doubtful accounts.The Company performs ongoing credit evaluations of its customers and adjusts credit limits based upon payment history and the customer’s current credit worthiness, as determined by the review of their current credit information; and determines the allowance for doubtful accounts based on historical write-off experience, customer specific facts and economic conditions. Management charges balances off against the allowance after all means of collection have been exhausted and the potential for recovery is considered remote.The Company determines when receivables are past due or delinquent based on how recently payments have been received. Outstanding account balances are reviewed individually for collectability.The allowance for doubtful accounts is the Company’s best estimate of the amount of probable credit losses in the Company’s existing accounts receivable.As of September30, 2014 and December31, 2013, the allowance for doubtful accounts was not material. The Company does not have any off-balance-sheet credit exposure to its customers. Revenue Recognition The Company provides its services primarily under time-and-materials contracts.Revenues earned under time-and-material arrangements are recognized as services are provided.The Company recognizes revenue from the provision of professional services when it is realized or realizable and earned.The Company considers revenue realized or realizable and earned when all of the following criteria are met: (i)persuasive evidence of an arrangement exists, (ii)the services have been rendered to the customer, (iii)the sales price is fixed or determinable and (iv)collectability is reasonably assured.Appropriate allowances for returns and discounts are recorded concurrent with revenue recognition. Revenues recognized in excess of the amounts invoiced to clients are classified as unbilled revenues. Earnings (Loss) Per Share The Company follows ASC 260, “Earnings Per Share” (“EPS”), which requires presentation of basic and diluted EPS on the face of the income statements for all entities with complex capital structures, and requires a reconciliation of the numerator and denominator of the basic EPS computation to the numerator and denominator of the diluted EPS computation.In the accompanying financial statements, basic earnings (loss) per share is computed by dividing net income (loss) by the weighted average number of shares of common stock outstanding during the period. Diluted EPS excludes all dilutive potential shares if their effect is anti-dilutive. The following is the computation of diluted EPS for the three and nine months ended September 30, 2014: Three months ended September 30, 2014 Nine months ended September 30, 2014 Net income (Numerator) Shares (Denominator) Per Share Amount Net income (Numerator) Shares (Denominator) Per Share Amount Basic EPS $ Dilutive shares related to warrants Dilutive EPS $ Three months ended September 30, 2013 Nine months ended September 30, 2013 Net income (Numerator) Shares (Denominator) Per Share Amount Net income (Numerator) Shares (Denominator) Per Share Amount Basic EPS $ ) $ ) $ ) $ ) Dilutive shares related to warrants - - Dilutive EPS $ ) $ ) $ ) $ ) Income Tax Provision On June 25, 2014, Initial Koncepts, Inc. converted from an S-Corporation into a California limited liability company (“LLC”) and changed its name to Six Dimensions, LLC.From inception through June26, 2014, the Company was taxed as an S Corporation under the Internal Revenue Code of 1986, as amended and applicable state statutes.Under an S-Corporation election, the income of the Company flows through to the stockholders to be taxed at the individual level rather than the corporate level.Accordingly, the Company had no tax liability at the federal level (with limited exceptions) as long as the S-Corporation election was in effect.On June 27, 2014, Six Dimensions, LLC converted into a Nevada C-Corporation and changed its name to Six Dimensions, Inc. 10 Table of Contents In addition, the Company had elected to be treated as a Subchapter S corporation for Arizona, California, Colorado, Kentucky, Massachusetts, Ohio and Virginia corporate for income tax purposes.This treatment imposes individual income taxes on the shareholder’s respective shares of corporate profits and results in reduced corporate level state tax. The income allocable to each shareholder is subject to examination by federal and state taxing authorities. In the event of an examination of the income tax returns, the tax liability of the stockholders could be changed if an adjustment in the income is ultimately determined by the taxing authorities.As of September30, 2014, the tax returns of the Company for the years 2011 through 2013 remain open for the Internal Revenue Service and various state authorities. Deferred taxes are computed based on the tax liability or benefit in future years of the reversal of temporary differences in the recognition of income or deduction of expenses between financial and tax reporting purposes. The net difference, if any, between the provision for taxes and taxes currently payable is reflected in the balance sheet as deferred taxes. Deferred tax assets and/or liabilities, if any, are classified as current and non-current based on the classification of the related asset or liability for financial reporting purposes, or based on the expected reversal date for deferred taxes that are not related to an asset or liability. Valuation allowances are recorded to reduce deferred tax assets to that amount which is more likely than not to be realized. The Company records interest and penalties as a component of selling, general and administrative expenses.There were no amounts accrued for penalties or interest as of September30, 2014 and December31, 2013 or during the three and nine months ended September30, 2014 and 2013.Management is currently unaware of any issues under review that could result in significant payments, accruals or material deviations from its position. Certain transactions of the Company may be subject to accounting methods for federal income tax purposes that differ significantly from the accounting methods used in preparing the condensed consolidated financial statements in accordance with U.S. GAAP.Accordingly, the taxable income of the Company reported for federal income tax purposes may differ from net income in these condensed consolidated financial statements. The Company did not take any uncertain tax positions and had no adjustments to its income tax liabilities or benefits as of September30, 2014 and December31, 2013. Receivables under Factoring Agreement The Company factors its receivables with recourse and, as a result, accounts for the factoring akin to a secured borrowing, maintaining the gross receivable asset and due to factor liability on its books and records. The financial institution makes available 90% of the face value of the eligible receivables to the company and retains the remaining 10% as a guaranteed until receipt of the proceeds associated with the factored invoices. Recently Issued Accounting Pronouncements In April 2014, the Financial Accounting Standards Board (“FASB”) issued Accounting Standard Update (“ASU”) 2014-08, “Financial Statements (Topic 205) and Property, Plant, and Equipment (Topic 360).”This new standard raises the threshold for disposals to qualify as discontinued operations, allows companies to have significant continuing involvement and continuing cash flows with the discontinued operation and provides for new and additional disclosures of discontinued operations and individually material disposal transactions.The Company anticipates adopting the new standard when it becomes effective in the first quarter of 2015. ASU 2014-08 is not expected to have a material impact on the financial statements. 11 Table of Contents In May 2014, the FASB issued ASU 2014-09, Revenue from Contracts with Customers. Amendments in this ASU create Topic 606, Revenue from Contracts with Customers, and supersede the revenue recognition requirements in Topic 605, Revenue Recognition, including most industry-specific revenue recognition guidance throughout the Industry Topics of the Codification.In addition, the amendments supersede the cost guidance in Subtopic 605-35, Revenue Recognition – Construction-Type and Production-Type Contracts, and create new Subtopic 340-40, Other Assets and Deferred Costs – Contracts with Customers.In summary, the core principle of Topic 606 is that an entity recognizes revenue to depict the transfer of promised goods or services to customers in an amount that reflects the consideration to which the entity expects to be entitled in exchange for those goods or services.This ASU is the final version of Proposed ASU 2011-230 – Revenue Recognition (Topic 605) and Proposed ASU 2011–250 – Revenue Recognition (Topic 605): Codification Amendments, both of which have been deleted.The amendments in this ASU are effective for the Company for annual reporting periods beginning after December15, 2016, including interim periods within that reporting period.The Company is currently evaluating the effects of ASU 2014-09 on the financial statements. In June 2014, the FASB issued ASU 2014-11, Transfers and Servicing.The amendments in this ASU require that repurchase-to-maturity transactions be accounted for as secured borrowings consistent with the accounting for other repurchase agreements.In addition, the amendments require separate accounting for a transfer of a financial asset executed contemporaneously with a repurchase agreement with the same counterparty (a repurchase financing), which will result in secured borrowing accounting for the repurchase agreement.The amendments require an entity to disclose information about transfers accounted for as sales in transactions that are economically similar to repurchase agreements, in which the transferor retains substantially all of the exposure to the economic return on the transferred financial asset throughout the term of the transaction.In addition the amendments require disclosure of the types of collateral pledged in repurchase agreements, securities lending transactions and repurchase-to-maturity transactions and the tenor of those transactions.This ASU is the final version of Proposed ASU 2013-10 – Transfers and Servicing (Topic 860), which has been deleted.The accounting changes in this ASU are effective for the first interim or annual period beginning after December15, 2014. ASU 2014-11 is not expected to have a material impact on the financial statements. In June 2014, the FASB issued ASU 2014-12, Compensation- Stock Compensation.The amendments in this ASU apply to reporting entities that grant their employees share-based payments in which the terms of the awardprovide that a performance target can be achieved after the requisite service period.This ASU is the final version of Proposed ASU EITF-13D – Compensation – Stock Compensation (Topic 718): Accounting for Share-Based Payments When the Terms of an Award Provide That a Performance Target Could Be Achieved after the Requisite Service Period, which has been deleted. The proposed amendments would apply to reporting entities that grant their employees share-based payments in which the terms of the award provide that a performance target could be achieved after the requisite service period.This ASU is the final version of Proposed ASU EITF-13D – Compensation – Stock Compensation (Topic 718): Accounting for Share-Based Payments When the Terms of an Award Provide That a Performance Target Could Be Achieved after the Requisite Service Period, which has been deleted.The amendments in this ASU are effective for annual periods and interim periods within those annual periods beginning after December15, 2015, and early adoption is permitted. ASU 2014-12 is not expected to have a material impact on the financial statements. Note 4 – Property and Equipment The following is a summary of property and equipment: September 30, December 31, Property and equipment $ $ Less accumulated depreciation and amortization ) ) Property and equipment, net $ $ Depreciation and amortization expense totaled $59,048 and $19,178 for the nine months ended September 30, 2014, and 2013, respectively. 12 Table of Contents Note 5 – Related Party Transactions Due from Related Party The Company had a loan outstanding to its largest stockholder.The balance as of December31, 2013 was $410,130.The receivable bore interest at 2.64% with no definite repayment terms and during the nine months ended September 30, 2014 interest totaled $46,433.During the nine months ended September 30, 2014, the loan balance of $456,563 was eliminated as the Company treated the loan balance as a stockholder distribution. No amounts were due from the related party at September 30, 2014. Stockholder distributions for the nine months ended September 30, 2014 and the year ended December 31, 2013 totaled $502,371 and $49,972 respectively. Note 6 – Accrued and Other Liabilities Accrued and other current liabilities consist of the following: September 30, December 31, Accrued trade payables $ $ Accrued compensation Income tax payable - Total Accrued and other current liabilities $ $ Note 7 – Letter of Credit and Restricted Cash The Company has secured a standby letter of credit for the benefit of the landlord for the required security deposit on their office facility in New York. The Bank letter of credit is in the amount of $110,422. The letter of credit expires on July 1, 2015 and contains renewal periods of one year. The letter of credit was collateralized by $110,645 and $110,499 of cash at September 30, 2014 and December31, 2013, respectively, which was reported as restricted on the condensed consolidated balance sheets. Note 8 – Due to Factor On August 6, 2013, the Company signed a one year agreement with a financial services company for the purchase and sale of accounts receivables with a recourse basis.The financial services company commenced funding during August 2013.The financial services company advances up to 90% of qualified customer invoices, less applicable discount fees, and holds the remaining 10% as a reserve until the customer pays the financial services company.The released reserves are returned to the Company.The Company is charged 1.15% for the first thirty (30) days outstanding as well as each subsequent month plus prime plus 1.75% daily for funds outstanding over thirty (30) days.Uncollectable customer invoices are charged back to the Company after ninety (90) days.At September 30, 2014 and December 31, 2013, the advances from the factor, inclusive of fees, amounted to $589,034 and $997,160, respectively, which were offset against due from factor of $86,812 and $106,865, respectively.Advances from the factor are collateralized by substantially all assets of the Company. On August 21, 2014 the Company renewed its agreement with the same financial services company to continue the same purchasing and sales of its accounts receivable on a recourse basis.The renewed agreement will expire on August 6, 2015. Note 9 – Notes Payable On May 27, 2014, the Company sold a $20,000 promissory note maturing in August 2014.The note bore interest at 1% per month with interest payable monthly.The note was subsequently converted into equity. During May and June of 2014, certain note holders converted their promissory notes into common shares.In total, $345,000 of promissory notes was converted into 300,001 shares of common stock.In connection with the note conversions, the Company recorded a loss on debt extinguishment of $57,502 in the accompanying condensed consolidated statements of operations. 13 Table of Contents As discussed in Note 2 – Liquidity, during the nine months ended September 30, 2014, the Company repaid the remaining $255,000 of outstanding notes payable that had not converted into equity. Note 10 – Stockholder’s Equity Issuance of Common Stock During June 2014, the Company issued 142,362 shares of common stock to investors in private placements at $1.75 per share for total proceeds of $191,000. During July 2014, the Company issued 7,454 shares of common stock to an investor in a private placement at $1.75 per share for total proceeds of $10,000. During May and June of 2014, certain note holders converted their promissory notes into common shares. In total, $345,000 of promissory notes was converted into 300,001 shares of common stock.In connection with the note conversions, the Company recorded a loss on debt extinguishment of $57,502 in the accompanying condensed consolidated statements of operations. The Company completed a private placement equity offering to accredited investors.The Company received $4,556,100 in gross proceeds and issued 2,201,031 shares of Common Stock. The issuance costs associated with the private placement were $774,213. These costs have been recorded as a reduction to additional paid-in capital as of September 30, 2014. The Exchange Agreement completed on September 29, 2014 had the following impact on stockholders’ equity: · The January 1, 2014 beginning balance of common shares, common stock and additional paid in capital were changed to reflect the exchange of 1.3 CleanTech shares for each share of Six Dimensions · The stockholders’ equity balances of CleanTech as of September 29, 2014 were added to total stockholders’ equity to reflect the recapitalization transaction. Note 11– Warrants On September 29, 2014, in connection with the Exchange, the Company completed a private placement equity offering (the “Private Placement), to accredited investors, raising $4,556,100 in gross proceeds.For its assistance in the private placement of equity, the Company paid a placement agent $356,250 and issued it warrants to purchase 258,155 shares of the Company’s common stock.The fair value of the warrants was calculated using the Black-Scholes model and the following assumptions: estimated life of five years, volatility of 46.5%, risk-free interest rate of 1.77% and dividend yield of 0%.The fair value of the warrants at grant date was $1,660,526. The Company uses the basis for the accounting of warrants issued in connection with the private placement to the placement agent in accordance with ASC 480 “Distinguishing Liabilities from Equity” and ASC 815 “Derivatives and Hedging.” The warrants were considered an issuance cost for the private placement and therefore were deducted from the gross proceeds reducing equity. Note 12 – Commitments and Contingencies Operating Leases The Company is obligated under various operating lease agreements for office facilities in California, Florida, New York and Ohio.In addition, the Company leases office facilities on a month-to-month basis in Minnesota and Colorado. Rent expense under all office leases aggregated $84,082 and $255,499 for the three and nine months ended September 30, 2014, respectively.Rent expense under all office leases aggregated $99,392 and $169,651 for the three and nine months ended September 30, 2013, respectively.Rent expense was recorded in selling, general and administrative expenses in the accompanying condensed consolidated statements of operations. The Company is also obligated under various operating lease agreements for equipment.Rent expenses under all equipment leases aggregated $17,740 and $57,836 for the three and nine months ended September 30, 2014, respectively.Rent expenses under all equipment leases aggregated $26,842 and $59,174 for the three and nine months ended September 30, 2013, respectively.Rent expenses under all equipment leases are recorded in selling, general and administrative expenses in the accompanying condensed consolidated statements of operations. 14 Table of Contents Future minimum payments of the Company’s operatingleases are as follows: 2014 (remainder of year) $ Thereafter - Total $ New York Office Sub-lease In February 2014, the Company signed a twenty-four (24)month agreement to sub-lease a portion of it office facilities in New York City expiring in February 2016.The lease requires base annual rental payments to the Company of $120,000 for the term of the lease.Rental income will be recognized on a straight-line basis over the term of the lease.As part of the lease agreement, the Company received a $30,000 security deposit, which is shown as a liability on the accompanying condensed consolidated balance sheets. California Leases In April 2014, the Company signed a lease amendment for its office facilities in San Ramon, California.The amendment extends the lease past the May31, 2014 expiration date on a month to month basis with monthly rental payments of $2,836.In June 2014, the Company cancelled the lease, and the lease expired on September 30, 2014. In April 2014, the Company signed a thirty-eight (38)month lease agreement for its office facilities in Pleasanton, California expiring in August 2017.The lease requires base annual rent of approximately $34,000 for the first year, with increases in increments of 3% each year thereafter.The lease contains a two (2)month rent abatement period starting on July1, 2014.Rent expense will be recognized on a straight line basis over the term of the lease.The lease contains one option to renew for a term of thirty-six (36)months. Deferred Rent To induce the Company to enter into certain operating leases, landlords have granted free rent for various months over the term of occupancy.Rent expenses recorded on the straight-line basis in excess of rents paid is recognized as deferred rent.As of September 30, 2014 and December31, 2013, deferred rent was $62,236 and $73,192, respectively which is shown as a liability in the condensed consolidated balance sheets. 15 Table of Contents The Company’s capital lease obligations are as follows: September 30, December 31, In July, 2011 the Company entered into a capital lease obligation with the following terms and conditions: (i) Maturing in July, 2014; (ii) Interest at 5.75%; (iii) Payable in 36 monthly payments of $406.90. - In September, 2011 the Company entered into a capital lease obligation with the following terms and conditions: (i) Maturing in September, 2014; (ii) Interest at 5.75%; (iii) Payable in 36 monthly payments of $479.78. - In January, 2012 the Company entered into a capital lease obligation with the following terms and conditions: (i) Maturing in January, 2015; (ii) Interest at 5.75%; (iii) Payable in 36 monthly payments of $227.87. In June, 2012 the Company entered into a capital lease obligation with the following terms and conditions: (i) Maturing in December, 2014; (ii) Interest at 5.75%; (iii) Payable in 30 monthly payments of $778.87. In March, 2013 the Company entered into a capital lease obligation with the following terms and conditions: (i) Maturing in September, 2018; (ii) Interest at 5.75%; (iii) Payable in 24 monthly payments of $634.28. In July, 2013 the Company entered into a capital lease obligation with the following terms and conditions: (i) Maturing in September, 2018; (ii) Interest at 5.75%; (iii) Payable in 60 monthly payments of $1,141.35. In July, 2013 the Company entered into a capital lease obligation with the following terms and conditions: (i) Maturing in September, 2018; (ii) Interest at 5.75%; (iii) Payable in 60 monthly payments of $1,141.36. In July, 2013 the Company entered into a capital lease obligation with the following terms and conditions: (i) Maturing in September, 2018; (ii) Interest at 5.75%; (iii) Payable in 60 monthly payments of $1,141.37. Less: Current Maturities ) ) Capital leases, net of current maturities $ $ Future minimum payments of the Company’s capital leases are as follows: 2014 (remainder of year) $ Thereafter - Total $ 16 Table of Contents Note 13 – Concentrations and Credit Risks Revenues For the nine months ended September 30, 2014 and 2013, the Company had two and one significant customers, respectively, that accounted for more than 10% of the Company’s total revenues.The Company’s sales to its top five customers accounted for approximately 54% and 43% of revenues during the nine months ended September 30, 2014 and 2013, respectively.During the nine months ended September 30, 2014, the Company had one foreign customer accounting for just under 10% of its revenues. Accounts Receivable For the nine months ended September 30, 2014 and year ended December 31, 2013, the Company had approximately 65% and 53% of its accounts receivable balance held by five customers, respectively.During each of these same periods, the Company had two customers accounting for more than 10% each of its accounts receivables balances, respectively. Accounts Payable For the nine months ended September 30, 2014 and year ended December 31, 2013, the Company had approximately 33% and 28% of its accounts payable balances held by its top five vendors, respectively.During each of these same periods, the Company had one and none of its customers accounting for more than 10% each of the Company’s accounts payables balances, respectively. Note 14 – Income Taxes Effective June27, 2014, the Company converted into a C-Corporation. Going forward, the Company will be subject to federal and state income taxes and will have to recognize income tax expense and deferred taxes for financial statement purposes.As a result, the Company recorded a deferred tax asset of $79,146 and a deferred tax liability of $3,588 principally accounting for the difference in financial reporting and tax reporting as it relates to the deductibility of expenses and depreciation, respectively, as of September 30, 2014 in the accompanying condensed consolidated balance sheet. The provision for income taxes includes the following: Three monthsEndedSeptember 30, Nine monthsEndedSeptember 30, Current: Federal $ $ - $ $ - State - - Total Current Provision - - Deferred: Federal $ ) $ - $ ) $ - State ) - ) - Total deferred ) - ) - Income tax expense (benefit) $ $ - $ ) $ - 17 Table of Contents Note 15 – Business and Geographic Segment Information ASC 280, Segment Reporting, establishes standards for reporting information about operating segments.Operating segments are defined as components of an enterprise about which separate financial information is available that is evaluated regularly by the chief operating decision maker, or decision making group, in deciding how to allocate resources and in assessing performance.The Company’s chief operating decision maker is the Chief Executive Officer, who reviews the financial performance and the results of operations of the segments prepared in accordance with U.S. GAAP when making decisions about allocating resources and assessing performance of the Company.The Company has determined that its two reportable segments are Content Management Systems (“CMS”) and Information Technology (“IT”) Staffing. Segment information relating to the Company’s results of operations was as follows: Three Months Ended Nine Months Ended Revenues September 30, September 30, September 30, September 30, CMS $ IT Staffing Total $ Three Months Ended Nine Months Ended Gross Margin September 30, September 30, September 30, September 30, CMS $ IT Staffing TOTAL $ Total Assets September 30, December 31, CMS $
